Houghton, J. (dissenting):
In Matter of Lansing (182 N. Y. 238), which is ■ claimed to be controlling in appellant’s brief, the devise was held not subject to transfer tax because it vested through the provisions of the primary will and could be defeated only through exercise of the power of appointment to the contrary. The power having been exercised in conformity with the devise, as-given by the former will, its exercise was treated as a nullity because it passed no title.
In the case at bar it seems to me no such situation exists. By the 10th clause of the will of Ogden Haggerty the trustees in whom title was lodged, the property being personalty, were directed to hold one-half of the share of his estate given to the daughter Anna and pay the income to her during her life and on her death pay over the principal to her issue, and in default of issue then “ to pay and transfer the said last-mentioned one-half share to such person or p'ersons as my said daughter Anna shall by her last will, or instrument in the nature thereof, executed in the presence of at least two witnesses, direct or appoint, and in default of such will or appointment, then to pay and transfer the said last-mentioned one-half share to my said daughter, Olemence H. Crafts, if she shall survive the said Anna, or in case she shall not survive the said Anna, then to the issue then living of the said Olemence.” To my mind this language comes far short of an absolute bequest to the daughter Olemence, subject to be defeated by the exercise of the power of appointment given to the daughter Anna. No bequest is made at all except upon default of appointment. The appointment having been made it had the effect of ■ passing title. The contingency of failing to exercise the power upon which the title of Olemence depended did not arise for the power was actually exercised. It having been exercised by the daughter Anna the title passed through such appointment, and not by virtue of the primary will.
It is no answer, it seems to me, in avoidance of the imposition of a transfer tax to say that Olemence refuses to recognize title coming to her through the will of her sister Anna. Of course any legatee can refuse to take a legacy and thus avoid the transfer tax upon it. This is not what the appellant has done. She has simply said that she does not recognize title to the legacy as coming through the appointment made by her sister because she gets title through the will of *485lier father. She does not propose to wholly surrender the legacy, and if title in fact does come to her through the appointment made by her sister the legacy is subject to the transfer tax. I think it does, and that the order of the surrogate was proper and should be affirmed. .
Order reversed, with ten dollars costs and disbursements, and application denied.